Citation Nr: 1025976	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-37 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for 
vertigo.

2.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (previously rated as anxiety 
neurosis), evaluated as noncompensable for the period prior to 
July 30, 2007, and as 30 percent disabling since July 30, 2007.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League





WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Son


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Detroit, Michigan, and a 
March 2008 rating action of the RO in Togus, Maine, which 
increased the rating for posttraumatic stress disorder (PTSD) to 
30 percent and granted service connection for vertigo at a 10 
percent rating.  The claims folder is serviced by the RO in 
Detroit, Michigan.

The TDIU issue has not been adjudicated or otherwise developed 
for appeal, but is raised by the record and is part and parcel of 
the claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran and his son gave personal testimony before the Board 
in April 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran contends that a higher initial evaluation is 
warranted for his service-connected vertigo.  He testified at his 
April 2010 hearing that he was receiving treatment for Meniere's 
syndrome at the VA Medical Center in Detroit, Michigan.  Such 
records are not presently associated with the claims file, nor is 
there any indication that efforts have been undertaken to procure 
those records.  Thus, the Board finds that additional development 
is required in order to satisfy VA's obligations to obtain 
records related to the claim of vertigo as vertigo and Meniere's 
often go hand-in-hand.

Moreover, VA's duty to assist includes providing a medical 
examination when necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  It appears that the last 
VA examination of the Veteran's vertigo disability was in 
February 2008.  At his April 2010 hearing, the Veteran and his 
son stated that the vertigo occurred more frequently and has 
progressively worsened since then.  While a new examination is 
not required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that a 
new examination is appropriate when there is an indication of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).

Given the report of the Veteran's increase in vertigo 
symptomatology, the Board finds that another examination of the 
Veteran is required in order to ascertain the degree of 
impairment attributable to his service-connected vertigo.  The 
Board also notes that the Veteran testified at his April 2010 
hearing that he would be willing to report for such an 
examination.


With regard to the issue of entitlement to an increased 
evaluation for PTSD, the Veteran contends that his psychiatric 
disability symptoms warrant a rating higher than that awarded in 
the December 2007 rating decision.  It appears that the last VA 
examination of the Veteran's PTSD disability was in October 2007 
and VA outpatient treatment reports from that same month indicate 
that the Veteran had had a recent increase of PTSD symptomatology 
due to his long term girlfriend's medical issues and the death of 
his ex-wife.  Moreover, the April 2010 testimony from the Veteran 
and his son reflects that the Veteran's psychiatric disability 
has increased since his last VA examination.  Consequently, as 
with the vertigo disability, another examination is required.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an 
examination necessary where a Veteran alleged worsening, and a VA 
examination was two years prior).  

Additionally, the Veteran advances that his PTSD and vertigo 
disabilities are productive of significant impairment of his 
daily and vocational activities and render him unable to secure 
and follow substantially gainful employment.  The record shows 
that the Veteran is currently unemployed.  In his August 2009 
substantive appeal, the Veteran asserted that he suffered from 
panic attacks, impairment of short and long term memory, flash 
backs, night dreams, intrusive thoughts, hearing voices and 
spells of dizziness that render him unable to work.  Thus, the 
issue of entitlement to TDIU is raised.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service 
connected disabilities.  See U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by non-service connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Consequently, the Veteran should be 
provided appropriate notice as to how to substantiate a claim for 
TDIU and afforded a medical examination.  




Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
explaining how to substantiate a claim for 
TDIU and perform any development deemed 
necessary after the Veteran's response to 
such notice.

2.  Contact the Veteran and request that he 
provide the dates of his treatment for 
Meniere's syndrome and/or vertigo at the VA 
Medical Center in Detroit, Michigan, and 
obtain all records of treatment pertinent to 
Meniere's syndrome and vertigo.  Any negative 
search results must be noted in the claims 
file and communicated to the Veteran.

3.  When the development requested has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine the 
current severity of his vertigo disability.  
Ensure that the claims folder is made 
available to the examiner and the examiner 
comments on his/her review of the evidence.  

The examiner should specifically state what 
type of functional impairment is caused by 
the service-connected vertigo, whether it is 
a separate disability from Meniere's disease, 
and whether it renders the Veteran unable to 
obtain and retain gainful employment. All 
opinions and conclusions expressed must be 
supported by a complete rationale in the 
report.  

4.  Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
of his PTSD.  Ensure that the claims folder 
is made available to the examiner and the 
examiner comments on his/her review of the 
evidence.  After reviewing the claims file 
and examining the Veteran, the examiner 
should determine the current severity of the 
Veteran's PTSD in terms of social and 
industrial impairment.  Appropriate 
examination findings should be reported to 
allow for evaluation of the Veteran's PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  A Global Assessment of Functioning 
(GAF) score should be reported.

The examiner should also specifically offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's service-
connected PTSD (without regard to age or 
nonservice-connected disabilities) renders 
him unable to obtain and retain gainful 
employment.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in the report.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed.  If the 
claims are denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case addressing 
the issues on appeal, including the TDIU 
issue, and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


